DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	The amendment of 01/22/2021 has been entered. Claims 33, 35, 36, 38, 39, and 48-51 are currently pending in this US patent application and were examined on their merits.

Withdrawn Rejections
All rejections of claim 47 set forth in the previous Office action are withdrawn in light of the amendment of 01/22/2021, which cancelled claim 47.

Claim Interpretation
	The instant claims are drawn to a method for improving sleep quality, wherein the improvement in sleep quality is selected from a group of particular improvements in sleep quality (see claims 33, 38, 39, 50, and 51). The active step of the method is administering an effective amount of L. casei YIT 9029 to a subject in need of improvement in sleep quality, and the specific improvements in sleep quality represent the intended outcomes of the active administration step. A clause in a method claim does not receive weight when it simply expresses the intended result of a process step L. casei YIT 9029 to a subject in need thereof will be interpreted to read on the entirety of claim 33, as well as on claims 38-39 and 50-51.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 33, 35, 36, 38, 39, and 48-49 remain rejected, and claims 50-51 are newly rejected as necessitated by amendment under 35 U.S.C. 103 as being unpatentable over international patent application WO 2012/065812 filed by Klassen et al., published 05/24/2012, as evidenced by the GRAS Notice for Lactobacillus casei, published March 2012 (included with the Office action of 12/01/2017), and international patent application WO 2006/128465 filed by Burling et al., published 12/07/2006.

Please note that this rejection has been slightly augmented to incorporate discussion of the newly added limitations in claim 33. However, because the basis of the rejection is unchanged, the rejection has been maintained.

Klassen teaches nutritional compositions having beneficial effects on infants and young children (see entire document, including page 1, lines 8-11). The beneficial effect can be improved sleep pattern (page 21, claims 10 and 11; cf. claims 33, 38, 39, and 50-51; the Examiner notes that an infant or young child in need of an improved sleep pattern is intrinsically a subject in need of improved sleep quality as instantly recited). The composition can include Lactobacillus casei Shirota (page 10, lines 12-29; cf. claim 33). The probiotic microorganisms are present in an amount of 103-1012 cfu/g and can be alive (page 11, lines 21-25; cf. claim 35). The compositions comprise a fat source, which can be milk fat, a carbohydrate source, which can be lactose, and a protein 
The GRAS Notice for Lactobacillus casei establishes that the strain YIT 9029 is currently designated L. casei strain Shirota (see entire document, including page 8, paragraph 2). As such, the L. casei Shirota of Klassen is intrinsically L. casei YIT 9029 as recited in instant claim 33.
Burling teaches that the milk fat globule membrane contains phosphatidylserine (see entire document, including page 3, lines 5-31). As such, the milk fat globule membrane of Klassen intrinsically contains phosphatidylserine (cf. claim 36).

However, Klassen does not explicitly teach administering live L. casei strain Shirota to infants or young children for six months at an amount of 103-1012 cfu/g in a composition comprising milk fat, lactose, milk fat globule membrane, and milk proteins for the improvement of the sleep pattern.

L. casei strain Shirota to infants or young children for six months at an amount of 103-1012 cfu/g in a composition comprising milk fat, lactose, milk fat globule membrane, and milk proteins for the improvement of the sleep pattern, it would have been obvious to one of ordinary skill in the art to do so because Klassen suggests all of these elements. One of ordinary skill in the art would have a reasonable expectation that administering live L. casei strain Shirota to infants or young children for six months at an amount of 103-1012 cfu/g in a composition comprising milk fat, lactose, milk fat globule membrane, and milk proteins would successfully result in the improvement of the infants’ or young children’s sleep patterns.
Therefore, claims 33, 35, 36, 38, 39, and 48-51 are rendered obvious by Klassen, as evidenced by GRAS Notice, and are rejected under 35 U.S.C. 103.

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant has traversed the above rejection of the claims under 35 U.S.C. 103 as being unpatentable over Klassen. Applicant states that Klassen recites a long list of bacteria and that Applicant has provided evidence in the form of the Kelly reference that other members of Klassen’s list, particularly Lactobacillus rhamnosus, have no sleep improving effect (remarks, page 2). This argument has been fully considered but has not been found persuasive.
The Examiner notes that Kelly teaches that, after the administration of L. rhamnosus to the subjects, the subjects exhibited an average PQSI score of about 5 and had similar scores prior to the L. rhamnosus administration (see Kelly, page 53, Figure 1G). The PQSI as taught by Buysse et al. (cited by Applicant on 05/29/2019) indicates that a PQSI global score greater than 5 indicates poor sleep quality (page 205, paragraph 2). As such, the subjects of Kelly did not exhibit poor sleep quality either prior to or following the administration of L. rhamnosus. Accordingly, Kelly’s findings do not concern the ability to improve sleep quality in subjects with poor sleep quality, and so they cannot be seen as evidence that L. rhamnosus is unable to improve the sleep quality in subjects with poor sleep quality. In addition, the subjects who received fermented milk products containing L. casei Shirota in the experiments presented in the instant application exhibited a PQSI global score of about 5 following the administration L. casei Shirota (see Figure 1 of the instant application). As such, the instantly disclosed compositions with L. casei Shirota do not appear to improve sleep quality scores beyond those with L. rhamnosus taught by Kelly.

Applicant states that the data submitted in the specification indicate that L. casei has demonstrated improvements in sleep quality that would be unexpected to one of ordinary skill in the art (remarks, page 3). This argument has been fully considered but has not been found persuasive.
The Examiner notes that Applicant’s experiments as presented in the instant specification all concern the administration of highly specific Yakult products, which are not recited in the instant claims. In the case of the specific data regarding improvement in number of awakenings and sleep latency, these experiments involved the co-administration of a specific amount of phosphatidylserine, which is not recited in the instant claims, in addition to the specific Yakult product. In addition, in all cases where standard deviations are presented, the standard deviations on the findings are sufficiently large to provide a significant overlap between the placebo groups and the groups receiving PS and Y400. In some cases, the size of the standard deviation within a particular group is significantly larger than the size of the alleged difference between the placebo group and the experimental group (see Tables 1 and 2 on page 23 of the specification as filed). Accordingly, Applicant’s findings do not appear to represent an unexpected improvement. Additionally, even if, arguendo, Applicant’s findings were unexpected, they are not commensurate in scope with the claims.

L. casei does not have high sensitivity to M-1 enzyme, a particular member of the N-acetylmuramidase family. Applicant then concludes that, based on the teachings of WO 01/45722 and the sensitivity data discussed by Shida, one of skill in the art would determine that L. casei, which is not sensitive to a particular N-acetylmuramidase, would not be suitable for improving sleep quality (remarks, pages 3-5). This argument has been fully considered but has not been found persuasive.
The Examiner notes that the teachings of Klassen, WO 01/45722, and Shida do not represent the totality of the evidence regarding the effect of lactic acid bacteria on sleep, a full discussion of which cannot be included in a single Office action. However, the preponderance of the evidence cited to date in the instant application supports the ability of L. casei to improve sleep quality. WO 01/45722 does not investigate the ability of L. casei to influence sleep. As such, this reference does not provide strong evidence that L. casei is not suitable for improving sleep quality. In contrast, Klassen, as cited above, suggests the use of L. casei Shirota for the improvement of the sleep pattern in infants. In addition, US patent application 2013/0336943 filed by Sawada et al., cited in the Office action of 09/19/2019, indicates that L. casei can be administered to improve sleep quality by regulating and activating the vagus nerve (see entire document, including paragraphs 0004, 0005, 0008, 0012, 0023, 0024, and 0048). As such, the 

Therefore, the Examiner has maintained the rejections presented above.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.